Citation Nr: 0533563	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  98-00 262A	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right hip.

2.  Entitlement to service connection for degenerative joint 
disease of bilateral knees.

3.  Entitlement to service connection for a right knee 
strain.

4.  Entitlement to an increased initial evaluation for 
residuals of a right little finger injury, currently 
evaluated as zero percent disabling.

5.  Entitlement to an increased initial evaluation for 
traumatic arthritis of the left index finger, currently 
evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1977 to May 
1997.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 1997 rating decision by the 
Atlanta, Georgia Regional Office ("RO") of the Department 
of Veterans Affairs ("VA") that denied the veteran's claim 
for service connection for right hip degenerative joint 
disease (DJD), bilateral knees DJD and a right knee strain; 
and granted service connection with noncompensable disability 
ratings for traumatic arthritis of the left index finger and 
residuals of a right little finger injury.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of DJD of 
the right hip.

2.  The veteran does not have a current diagnosis of DJD, 
bilateral knees.

3.  The veteran does not have a current diagnosis of chronic 
right knee strain.

4.  The veteran's service-connected right little finger 
disability is shown to be manifested by fixation at the 
metacarpal phalangeal joint and partial fixation at the 
distal interphalangeal joint; and X-rays have revealed 
degenerative changes and flexion contracture involving 
predominantly the pip joint of the fifth finger.





5.  The veteran's service-connected traumatic arthritis of 
the left index finger is shown to be manifested by fixation 
at the proximal interphalangeal joint; and X-rays have 
revealed degenerative changes. 

CONCLUSIONS OF LAW

1.  The criteria for establishment of service connection for 
DJD of the right hip are not met.  38 U.S.C.A. § §1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2005).

2.  The criteria for establishment of service connection for 
DJD bilateral knees are not met.  38 U.S.C.A. § §1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2005).

3.  The criteria for establishment of service connection for 
chronic right knee strain are not met.  38 U.S.C.A. § §1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2005).

4.  The criteria for the initial assignment of a 10 percent 
rating for service-connected residuals, fracture, right 
little finger, are approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5227, 5230 (2005).

5.  The criteria for the initial assignment of a 10 percent 
rating for service-connected traumatic arthritis of the left 
index finger are approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5229, 5225 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the veteran's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied.  By the June 1997 Rating Decision and December 
1997 Statement of the Case ("SOC"), the veteran was advised 
that evidence which would render his claims well-grounded 
under then-applicable law would include the essential 
components of a successful claim of service connection:  (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998). 

Furthermore, in an August 2001 letter, the veteran was fully 
provided notice of Pelegrini elements (1), (2), (3) and (4).  
The veteran was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  Information was also provided regarding 
the information and evidence that VA will seek to obtain and 
the veteran was requested to provide any evidence in his 
possession that pertains to the claims

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done-irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).
The initial VCAA letter was provided to the veteran after the 
RO's initial denial of his claim.  When considering the 
notification letter and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the RO letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and his January 1997 Separation 
Examination with accompanying radiological reports.  VA also 
requested that the veteran either submit any available 
private medical records or authorize VA to obtain those 
records on his behalf.  

In this case, there is no medical evidence to show DJD 
bilateral knees, DJD right hip or a chronic right knee 
sprain.  The RO informed the veteran in its June 1997 Rating 
Decision, December 1997 SOC and August 2001 letter that this 
evidence was necessary to substantiate his claim.  Under 
these circumstances, there is no duty to provide an 
examination or opinion with regard the claim on appeal. Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 
5103A(d).  See Duenas v. Principi, 18 Vet. App. 512, 518 
(2004).  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review.

Merits of the Claims

1.  Service Connection

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Evidence which would 
substantiate a claim of service connection includes these 
essential components:  (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

In addition, certain chronic diseases are subject to 
presumptive service connection if manifest to a compensable 
degree within one year from separation from service. 38 
U.S.C.A. §§ 1112(a), 1137 (West 2002); 38 C.F.R. § 3.309(a) 
(2004).  Arthritis is such a chronic disease, listed in 
statute and regulation.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection, and competent evidence relates the present 
condition to that symptomatology.  See 38 C.F.R. 3.303(b) 
(2004); Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

Finally, in determining whether an appellant is entitled to 
service connection for a disease or disability, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A.  DJD of the right hip 

The veteran is not diagnosed to have DJD of the right hip.  
It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability 
- the first prong of a successful claim of service 
connection.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  By "disability" is 
meant "an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1; see Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with 
approval VA's definition of "disability" in 38 C.F.R. § 4.1 
and "increase in disability" in 38 C.F.R. § 3.306(b)]; see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").   

There is no record of treatment in-service for a right hip 
injury, nor is there X-ray evidence of right hip DJD.  
During the January 1997 separation examination, on clinical 
examination, the veteran was found to have grossly full 
range of motion of all joints (except the joints in the 
hands).  Bilateral hip X-rays showed minor degenerative 
changes about the left hip only.  SMRs reveal repeated 
complaints of left hip pain only; however, all radiological 
reports are unremarkable for right hip problems or injury.  
In fact, the right hip was noted as unremarkable and 
symmetric with maintained joint spaces.  


At the time of his separation from active duty, the 
veteran's PULHES profile was noted to indicate that he was 
in a "high level of fitness" as to his physical capacity 
and lower extremities:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

A finding of entitlement to VA compensation benefits must be 
based on the entirety of the record and, as stated above, in 
order to grant service connection for DJD of the right hip, 
there must be evidence of a current disability.  Because the 
record does not contain a competent medical diagnosis of DJD 
of the right hip, the Board must find that the veteran did 
not incur DJD of the right hip as a result of his period of 
active service.

The Board finds, by a preponderance of the evidence, that 
service connection for DJD of the right hip is not warranted.  
In reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine;" however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


B.  DJD of bilateral knees 

The veteran is not diagnosed to have DJD of bilateral knees 
which, as described above, is the first prong of a 
successful claim of service connection.  Without proof of a 
present disability, there is no valid claim presented.  See 
Brammer,  3 Vet. App. 223; Rabideau, 2 Vet. App. 141.  

While the veteran was treated once in-service for a right 
knee strain, there is no X-ray evidence of bilateral knee 
DJD.  Following a number of complaints of knee pain, both a 
February 1996 MRI and an April 1996 X-ray reveal normal 
bilateral knees.  Moreover, during the January 1997 
separation examination, on clinical examination, the veteran 
was found to have grossly full range of motion of all joints 
(except the joints in the hands).  Bilateral knee X-rays were 
normal and unremarkable.  As noted above, at the time of his 
separation from active duty, the veteran's PULHES profile was 
noted to indicate that he was in a "high level of fitness" 
as to his physical capacity and lower extremities.  See 
Odiorne 3 Vet. App. at 457.

A finding of entitlement to VA compensation benefits must be 
based on the entirety of the record and, as stated above, in 
order to grant service connection for bilateral knee DJD, 
there must be evidence of a current disability.  Because the 
record does not contain a competent medical diagnosis of 
bilateral knee DJD, the Board must find that the veteran did 
not incur bilateral knee DJD as a result of his period of 
active service.

The Board finds, by a preponderance of the evidence, that 
service connection for bilateral knee DJD is not warranted.  
In reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine;" however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


C.  Right knee strain 

The veteran is not diagnosed to have a right knee strain 
which, as described above, is the first prong of a successful 
claim of service connection.  Without proof of a present 
disability, there is no valid claim presented.  See Brammer, 
3 Vet. App. 223; Rabideau, 2 Vet. App. 141.

While service medical records show treatment for an acute 
right knee strain in February 1996, mention of the February 
1996 incident is devoid in the service medical records.  The 
January 1997 separation examination did not note any 
residuals from the right knee strain and X-rays of the knee 
were normal.  As noted above, at the time of his separation 
from active duty, the veteran's PULHES profile was noted to 
indicate that he was in a "high level of fitness" as to his 
physical capacity and lower extremities.  See Odiorne 3 Vet. 
App. at 457.

A finding of entitlement to VA compensation benefits must be 
based on the entirety of the record and, as stated above, in 
order to grant service connection for a right knee strain, 
there must be evidence of a current disability.  Because the 
record does not contain a competent medical diagnosis of DJD 
of the right hip, the Board must find that the veteran did 
not incur DJD of the right hip as a result of his period of 
active service.

The Board finds, by a preponderance of the evidence, that 
service connection for DJD of the right hip is not warranted.  
In reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine;" however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


2.  Increased Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  When, as here, 
the veteran timely appealed the rating initially assigned for 
the service-connected disability-just after establishing 
entitlement to service connection for it, VA must consider 
the claim in this context.  This, in turn, includes 
determining whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).


A.  Residuals of a right little finger injury

A June 1997 rating decision granted service connection for 
the disability on appeal and assigned the current 
noncompensable rating.  As the veteran is appealing the 
original assignment of the rating for this disability, the 
severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson, 12 Vet. App. at 126.

There have been amendments to 38 C.F.R. § 4.71a during the 
course of this claim.  The amendments concern definitions, 
terminology, and rating factors for fingers.  See 67 Fed. 
Reg. 48784 (July 26, 2002).  The changes have no impact in 
this case, as the potential evaluations remain at zero 
percent.

The veteran's right fifth finger disability is rated under 
Diagnostic Codes 5224-5230.  Under Diagnostic Code 5227, 
ankylosis of any individual figure other than the thumb, 
index finger, or middle finger warrants a noncompensable 
evaluation.  The Court of Appeals for Veterans Claims has 
noted that "ankylosis" refers to immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 
(27th ed. 1988).  Under Diagnostic Code 5230, any limitation 
of motion of the little finger is also noncompensable.  

SMRs show the veteran injured his right little finger on the 
dashboard of a military vehicle in October 1992.  He 
underwent a surgical procedure, and two metal screws were 
inserted in his finger.  A January 1997 VA examination also 
noted that the veteran complained of numbness in the tip of 
his right little finger.  On clinical examination, the fifth 
finger of the right hand was noted as fixed at metacarpal 
phalangeal joint and partially fixed at the distal 
interphalangeal joint.  The examining physician describes 
noncompensable ankylosis of the right little finger.  
Pursuant to these descriptions, under both Diagnostic Code 
5227 and 5230, the veteran's disability would qualify for a 
noncompensable rating.

However, VA X-rays have revealed the presence of flexion 
deformity with associated degenerative changes and joint 
space loss involving the pip joint of the right little 
finger.  The Board finds that in view of these findings, the 
veteran's service-connected right little finger disability 
warrants a 10 percent rating under Diagnostic Code 5003.  
Under Diagnostic Code 5003, a 10 percent rating may be 
assigned where there is noncompensable limitation of motion 
in an affected joint group with pain objectively confirmed by 
findings such as swelling.  Accordingly, with the application 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and resolving all 
reasonable doubt in favor of the veteran, the Board finds it 
reasonable to conclude that the residual manifestations 
associated with the veteran's right little finger disability 
are consistent with the criteria for a 10 percent rating 
under Diagnostic Code 5003.

The Board finds, however, that the preponderance of the 
evidence is against a rating in excess of 10 percent, as this 
would result in granting a higher evaluation than would be 
warranted for unfavorable ankylosis under the appropriate 
rating criteria.  In conclusion, the Board finds that a 
rating of 10 percent for the full period of the veteran's 
appeal is warranted.  Fenderson, 12 Vet. App. at 126 (1999).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's right little finger disability has 
resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).


B.  Traumatic arthritis of the left index finger 

A June 1997 rating decision granted service connection for 
the disability on appeal and assigned the current 
noncompensable rating.  Again, as the veteran is appealing 
the original assignment of the rating for this disability, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson, 12 Vet. App. at 126.

There have been amendments to 38 C.F.R. § 4.71a during the 
course of this claim.  The amendments concern definitions, 
terminology, and rating factors for fingers.  See 67 Fed. 
Reg. 48784 (July 26, 2002).  The changes have no impact in 
this case, as the potential evaluations remain at zero 
percent.

The veteran's traumatic arthritis of the left index finger is 
rated under Diagnostic Codes 5224-5229.  Under Diagnostic 
Code 5225, a 10 percent evaluation is provided for either 
favorable or unfavorable ankylosis of the index finger.  As 
stated above, the Court of Appeals for Veterans Claims has 
noted that "ankylosis" refers to immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Shipwash, 8 Vet. App. at 221.  In the 1997 VA 
examination, the examining physician stated the second finger 
of the left hand is fixed at the proximal interphalangeal 
joint.  X-ray evidence confirmed degenerative changes with 
mild to minimal flexion deformity.  The examining physician 
effectively described "ankylosis" of the left index finger 
entitling the veteran to the maximum rating assigned under VA 
regulations, 10 percent.  In conclusion, the Board finds that 
a rating of 10 percent for the full period of the veteran's 
appeal is warranted.  Fenderson, 12 Vet. App. at 126 (1999).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's left index finger disability has resulted 
in frequent hospitalizations or caused a marked interference 
in the veteran's employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005).


ORDER

1.  Entitlement to service connection for degenerative joint 
disease of the right hip is denied.

2.  Entitlement to service connection for degenerative joint 
disease of bilateral knees is denied.

3.  Entitlement to service connection for a right knee strain 
is denied.

4.  An initial rating of 10 percent for residuals, fracture, 
right little finger is granted, subject to governing 
regulations concerning monetary awards.

5.  An initial rating of 10 percent for ankylosis of the left 
index finger is granted subject to governing regulations 
concerning monetary awards.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


